DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement sheet of drawings was received on February 12, 2021.  These drawings are approved by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1
Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim is to a process, machine, manufacture, or composition of matter.

Claims 1-12, 14-20 and 22 are directed to a method for analyzing vibration data.
Claim 21 is a system for analyzing vibration data.
Each of claims 1-12 and 14-22 is directed to one of the four statutory categories of subject matter.

Step 2A, Prong One
Step 2A, Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
a.	Claim 1 recites:
generating first conditioned vibration data, the generating comprising:
identification of one or more vibrational peaks of intermediate data representative of the received vibration data, 
temporal interpolation of one or more portions of the intermediate data including the identified one or more vibrational peaks, and 
widening the one or more vibrational peaks; and
generating a frequency spectrum based on the first conditioned vibration data; 

b.	Claim 19 recites:
generating first conditioned vibration data, the generating first conditioned data comprising: 
identification of one or more vibrational peaks of intermediate data 
temporal interpolation of one or more portions of the intermediate data including the identified one or more vibrational peaks, and 
widening the one or more vibrational peaks;  

c.	Claim 21 recites:
generating first conditioned vibration data, the generating first conditioned data comprising: 
identification of one or more vibrational peaks of intermediate data representative of the received vibration data, 
temporal interpolation of one or more portions of the intermediate data including the identified one or more vibrational peaks, and
widening the one or more vibrational peaks; and
generating a frequency spectrum based on the first conditioned vibration data;  
These claim limitations are abstract ideas of mathematical concepts.  Note MPEP 2106.04(a) describes mathematical concepts as not being limited to formulas or equations and specifically includes “mathematical relationships” and “mathematical calculations” as exemplars of a mathematical concept.  In particular, these claimed steps are steps of performing statistical analysis (generating data, interpolating, identifying peaks, widening peaks) and manipulating 
Thus, claims 1, 19 and 21 recite mathematical concepts.

Step 2A, Prong Two
Step 2A, Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
a. 	Claim 1 recites the additional elements of receiving time-dependent vibration data characterizing a vibration of a machine and providing the frequency spectrum to a user.


b. 	Claim 19 recites the additional element of174831-3891-0324v120009.182US01 receiving time-dependent vibration data characterizing a vibration of a machine and providing the first conditioned data to a user.

c. 	Claim 21 recites the additional elements of receiving time-dependent vibration data characterizing a vibration of a machine, providing the frequency spectrum to a user, along with the structure of a data processor and a memory 

Claim 1, 19 and 21 recites the additional element of receiving the dependent vibration data characterizing a vibration of a machine.  This additional element represents mere data 

Step 2B
Step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim provide an inventive concept (i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?)
Regarding Claims 1, 19 and 21, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity recited with a high level of generality.  The same analysis applies here in 2B, i.e., mere extra-
Thus, claims 1, 19 and 21 are ineligible.

Dependent claims 2-18 and 20
With respect to claims 2-12, 15-16, 18, and 20, note each of these claims appear to merely extend the abstract idea identified above for claims 1, 19, and 21 and do not add any further additional elements.  Therefore, the claims are considered to be directed to the abstract idea analogously to claims 1, 19 and 21 above. 
With respect to claim 14, it is noted that this claim adds the additional element of a data processor and a computing system.  However these elements are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  Therefore, claim 14 is considered to be directed to the abstract idea analogously to claims 1, 19 and 21 above.
With respect to claim 17, note that this claim extends the abstract idea and adds the additional element of providing the identified fault frequency to a user.  However, the step of providing the data to the user is also an additional element that represents extra-solution activity because it is a mere nominal or tangential addition to the claim.  Generic presentation of collected and analyzed data is considered insignificant extra-solution activity.  Therefore, claim 17 is considered to be directed to the abstract idea analogously to claims 1, 19 and 21 above.


Thus, claims 1-12 and 14-22 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 14, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hitchcock et al. (US 2004/0199348 A1).
With respect to claim 1, Hitchcock et al. teaches a method comprising: 
receiving time-dependent vibration data characterizing a vibration of a machine (see paragraph [0056]); 
generating first conditioned vibration data, the generating comprising:
identification of one or more vibrational peaks of intermediate data representative of the received vibration data (see paragraph [0246]), 
temporal interpolation of one or more portions of the intermediate data including the identified one or more vibrational peaks (see paragraph [0151]), and 
widening the one or more vibrational peaks (i.e., the enveloping as described in paragraph [0137]); 
generating a frequency spectrum based on the first conditioned vibration data (see paragraph [0153]; and 
providing the frequency spectrum to a user (see paragraph [0155]).
With respect to claims 2-3, Hitchcock et al. teaches the concept of using a sampling rate to generate the vibration data as recited.  See, in particular, paragraphs [0151] and [0291].
With respect to claim 14, Hitchcock et al. teaches a computer system including at least one data processor.  See, for example, paragraphs [0278]-[0289].
With respect to claim 19, Hitchcock et al. teaches a method comprising: 
receiving time-dependent vibration data characterizing a vibration of a machine (see paragraph [0056]; 

identification of one or more vibrational peaks of intermediate data representative of the received vibration data (see paragraph [0246]), 
temporal interpolation of one or more portions of the intermediate data including the identified one or more vibrational peaks (see paragraph [0151]), and 
widening the one or more vibrational peaks (i.e., the enveloping as described in paragraph [0137]); and 
providing the first conditioned data to a user (see paragraph [0155]). 
With respect to claim 21, Hitchcock et al. teaches a system comprising: 
at least one data processor 2500 (see paragraphs [0082]-[0094], [0278]-[0289]); 
20Attorney Docket No.: 325556 / 047079-582F01US memory 2570 (see paragraphs [0205], [0278]-[0289]) coupled to the at least one data processor, the memory storing instructions to cause the at least one data processor to perform operations comprising: 
receiving time-dependent vibration data characterizing a vibration of a machine (see paragraph [0056]); 
generating first conditioned vibration data, the generating first conditioned data comprising: 
identification of one or more vibrational peaks of intermediate data representative of the received vibration data (see paragraph [0246]), 
temporal interpolation of one or more portions of the intermediate data including the identified one or more vibrational peaks (see paragraph [0151]), and 

generating a frequency spectrum based on the first conditioned vibration data (see paragraph [0153]; and 
providing the frequency spectrum to a user (see paragraph [0155]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 10-12, 15-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock et al. (US 2004/0199348 A1) in view of Hess et al. (US 2011/0251804 A1)
With respect to claims 4-6, 10-12, and 15-18, Hitchcock et al. teach a method as recited with the possible exception of the concepts of rectifying, high-pass filtering, low pass filtering 
With respect to claim 20, note Hitchcock et al. teaches generating a frequency spectrum based on the first conditioned data and providing the first conditioned data to the user.  See, in particular, paragraphs [0153] and [0155] and the above comments with respect to claim 1.
With respect to claim 22, note Hitchcock et al. teaches the concept of doing vibration analysis for predictive maintenance in paragraphs [0001]-[0002].  Modification of operation of a machine based on observed performance data is one well known way of performing predictive maintenance.  Thus, it would have been obvious to one of ordinary skill in the art to provide a step of modifying operation of the machine based on the vibration analysis so as to perform the necessary predictive maintenance to minimize delays and unscheduled down time due to equipment failure.   

Response to Arguments
Applicant's arguments filed February 12, 2021 have been fully considered but they are not persuasive of any error in the above rejections.
With respect to the 35 USC 101 rejection, applicant argues that claim 1 is directed to an improved fault detection system that can detect machine vibrations of a desirable frequency in the presence of undesirable machine vibrations and reduce generation of spurious spectral peaks and therefore is not directed to an abstract idea.  The Examiner disagrees.  In particular, the Examiner maintains the various elements identified above (in the Step 2A, Prong One portion of the analysis) are abstract ideas of mathematical concepts.  Note MPEP 2106.04(a) describes mathematical concepts as not being limited to formulas or equations and specifically includes “mathematical relationships” and “mathematical calculations” as exemplars of a mathematical concept.  In particular, these claimed steps are steps of performing statistical analysis (generating data, interpolating, identifying peaks, widening peaks) and manipulating information through mathematical correlations.  Thus, these limitations recite concepts that fall in to the mathematical concepts group of abstract ideas.  
Applicant additionally argues that claim 1 recites a practical application of detection of machine vibrations of a fault frequency in the presence of undesirable machine vibration.  The Examiner disagrees and maintains that the claims as a whole do not integrate the judicial exception into a practical application of the exception.  See MPEP 2106.04(d) for details.   In particular, the Examiner maintains that the recited additional elements do not integrate the judicial exception into a practical application because the limitations merely add insignificant 
With respect to the prior art rejection, applicant argues that Hitchcock does not teach identification of one or more vibrational peaks of intermediate data representative of the received vibration data because paragraph [0256] of Hitchcock describes time synchronous averaging which is not the same as identification of one or more peaks.  As pointed out in the telephone interview on February 4, 2021 and summarized in the interview summary dated February 9, 2021, the previous Office Action has a typographical error and should be referencing the teaching in paragraph [0246].  Note the teaching in paragraph [0246] includes identification of “distinct peaks” in the waveform of Figure 8 and thus does teach identification of vibrational peaks as recited. 
Applicant also argues that Hitchcock does not teach temporal interpolation of one or more portions of intermediate data including the identified one or more peaks because the resampling of data taught by Hitchcock is not the same.  The Examiner disagrees with this argument and maintains that Hitchcock does teach the interpolation of data as broadly recited.  While it is noted that applicant is arguing that the interpolation of data around the identified peaks is a patentable distinction of the instant invention, it is noted that the claim language 
In view of the above reasoning, the Examiner is not persuaded of any error in the above rejections.   
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
June 5, 2021